Citation Nr: 1520302	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for retinal detachment, repair, right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, the Togus Regional Office.  The White River Junction RO currently has jurisdiction.

The Veteran was provided with a formal hearing before a Decision Review Officer (DRO) in February 2014.  A transcript of those proceedings has been associated with the claims file.


FINDING OF FACT

In a September 2014 written submission, the Veteran's representative adequately requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to an evaluation in excess of 10 percent for retinal detachment, repair, right eye.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In September 2014, the Veteran's representative submitted a statement requesting withdrawal of the appeal of decision denying entitlement to an evaluation in excess of 10 percent for retinal detachment, repair, right eye.  The request was in writing, was signed by the Veteran's representative, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.  Following notice that the claim had been certified to the Board, a January 2015 Informal Hearing Presentation again requested withdrawal of the appeal for an increased rating.

The Board thus finds that the Veteran, through his authorized representative, intentionally withdrew his appeal for an evaluation in excess of 10 percent for retinal detachment, repair, right eye, and the content and form of his request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal, and it must be dismissed.


ORDER

The appeal of the claim for an evaluation in excess of 10 percent for retinal detachment, repair, right eye is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


